DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment Entry
Applicant's amendment or response filed 02/08/2021 is acknowledged and has been entered.  Claims 1-2 have been amended.  Claims 13-14, 16-17, 21-24, 31-34, and 37-40 have been cancelled.  Claims 43-48 are added.  Claims 6-11, 15, 25-30, 35-36, and 41-42 are withdrawn as drawn to non-elected inventions and species.   Accordingly, claims 1-12, 15, 18-20, 25-30, 35-36, and 41-48 are pending and claims 1-5, 12, 20, and 43-48 are examined.
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No.  PCT/US17/21211, filed 03/07/2017, which claims the benefit of 62346347 and 62304762, filed 06/06/2016 and 03/07/2016.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5, 12, 20,  and 43-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.,  Applicant describes many different sequences by percentage identify (more than 87.5%). However, no examples of these sequences besides for 100% identity and one amino acid change are given.  Moreover, the language of the claim includes open language such as “comprising” which does not limit the claim to the exact sequence.  Furthermore, the antibody is not described by it’s structure but the structure of the antigen it binds to.   The scope of the claims includes numerous structural variants and the genus is highly variant because a significant number of structural differences between the genus members is permitted. The general knowledge and level of skill in the art do not supplement the omitted description, because specific not general guidance is needed. Since the disclosure fails to describe the common attribute or structural characteristics that identify members of the genus, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species of polypeptide fragments thereof to describe the claimed genus. 
A representative number of species for each genus must be disclosed to meet the written description requirement of 35 U.S.C. 112 (a) (AIA ) or 35 U.S.C. 112, 2nd paragraph. As set forth by the Court in Vas Cath Inc. vs. Mahurkar, 19 USPQ2d 1111, the written description must convey to one of skill in the art "with reasonable clarity" that as of the filing date applicant was 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-5, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US20010008774A1) in view of Holtom et al., A highly sensitive and selective radioimmunoassay for the measurement of neurotensin, Journal of Neuroscience Methods 100 (2000) 151–156.
With respect to claim 1, May discloses a device (a device; abstract) comprising; a substrate (a dry porous material; paragraph [0006]), which naturally defines a diagnostic lane (lane where the test sample goes); a sample application zone (a liquid test sample can be applied to a porous carrier; paragraph [0006]); a dried reagent zone (a specific binding reagent, where the reagent is retained in the first zone when the porous material is in a dry state; paragraphs [0006]-[0007]); and a detection zone (a detection zone; paragraph [0006]) comprising at least one control zone (a control zone; paragraph [0019]) and at least one assay zone (the detection zone can enable a labelled reagent to be observed; paragraph [0006]); wherein (b) the at least one control zone comprises a peptide that specifically binds a reagent (the control zone may comprise immobilized analyte that react with excess labelled reagent, where the analyte may be an peptide; paragraphs [0016], [0019]) and the dried reagent zone comprises an antibody that specifically reacts with the peptide ([0006]-[0007]) . 
May does not disclose an antibody and antigen that is at least 85% homologous to a claimed sequence.

It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used an antibody that reacts with RRPYIL and to use a peptide of RRPYIL, as taught by Holtom, in the method of May.
One of ordinary skill in the art would have been motivated to have used an antibody that reacts with RRPYIL and to use a peptide of RRPYIL, as taught by Holtom, in the method of May, because neurotensin is a biomarker and it is important to measure bioactive neurotensin in order to improve selectivity of the assay.
One of ordinary skill in the art would have a reasonable expectation of success, because it is routine to immobilize different antibodies and antigens.
With respect to claim 2, b is true.
With respect to claim 3, since the antibody binds to RRPYIL, it will bind to CPRRPYIL.
With respect to claims 4-5, Holtom at 152 teaches CCRRPYIL, which is similar to CPRRPYIL. One would be motivated to use a P instead of a C in the second amino acid position, as P is present in the natural sequence of neurotensin.
	With respect to claim 12, Holtom at 154 teaches a polyclonal antibody.

With respect to claim 1, May discloses a device (a device; abstract) comprising; a substrate (a dry porous material; paragraph [0006]), which naturally defines a diagnostic lane (lane where the test sample goes); a sample application zone (a liquid test sample can be applied to a porous carrier; paragraph [0006]); a dried reagent zone (a specific binding reagent, where the reagent is retained in the first zone when the porous material is in a dry state; paragraphs [0006]-[0007]); and a detection zone (a detection zone; paragraph [0006]) comprising at least one control zone (a control zone; paragraph [0019]) and at least one assay zone (the detection zone can enable a labelled reagent to be observed; paragraph [0006]); wherein (b) the at least one control zone comprises a peptide that specifically binds a reagent (the control zone may comprise immobilized analyte that react with excess labelled reagent, where the analyte may be an peptide; paragraphs [0016], [0019]) and the dried reagent zone comprises an antibody that specifically reacts with the peptide ([0006]-[0007]) . 
May does not disclose an antibody and antigen that is at least 85% homologous to a claimed sequence.
However, Holtom, throughout the reference and especially at abstract, and 151-154, teaches an antibody which reacts with RRPYIL (8-13 of Neurotensin) and the peptide containing RRPYIL.   Holtom at id. teaches that NT8-13 is a bioactive portion of neurotensin.  Holtom at id. teaches that neurotensin is a biomarker and that it is important to measure bioactive neurotensin in order to improve selectivity of the assay.  When combined with May, since the antibody binds to RRPYIL, it will bind to CPRRPYIL. Holtom at 152 teaches CCRRPYIL, which is similar to CPRRPYIL.
prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used an antibody that reacts with RRPYIL and to use a peptide of CPRRPYIL, as rendered obvious by Holtom, in the method of May.
One of ordinary skill in the art would have been motivated to have used an antibody that reacts with RRPYIL and to use a peptide of CPRRPYIL as rendered obvious by Holtom, in the method of May, because neurotensin is a biomarker and it is important to measure bioactive neurotensin in order to improve selectivity of the assay. One would be motivated to use a P instead of a C in the second amino acid position, as P is present in the natural sequence of neurotensin.
One of ordinary skill in the art would have a reasonable expectation of success, because it is routine to immobilize different antibodies and antigens.
With respect to claim 44, the antibody and peptide bind to each other to form a binding pair.
With respect to claim 45, May at [0006]-[0007] teaches that the antibody is conjugated to a detectable label.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/08/2021 with respect to 35 U.S.C. 112 (a) have been fully considered and are not persuasive. Disclosing two examples is not enough as it is a broad genus (85% homology), as there are many different species and one will not necessarily envision the genus. Moreover, an antibody is not adequately described by specifying what it binds to. The sequence of the antibody or at least the CDRs must be known. 
The 112(d) rejection is withdrawn.
Applicant’s arguments, see Remarks, filed 02/08/2021 with respect to 35 U.S.C. 112 (a) have been fully considered and are not persuasive.  Applicant argues that there is no motivation, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant argues that it is only 75% homologous. However, the Office disagrees. According to Blast, it is 100% homologous (see Blast results; percent identity).  Moreover, according to Russell et al., J. MoI. Biol. (1994) 244,332-350 at 337 percent identity=(100) times (the number of positions in the alignment that have the same amino acids) divided by (the number of amino acids in the shorter of the two sequences being compared).  Thus, the percent identity is 100X6/6=100% . The rejection address the new claims as described above.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641